DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 5, 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the audio information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the biometric information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2-4, claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for inheriting the antecedent basis rejection from dependency on claim 1 and not solving the antecedent basis.
Claim 5 recites the limitation "the audio information" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the biometric information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the audio information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the biometric information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11166119. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application under examination are a wording variation covering the same scope of the claims of the patent as shown in the claim mapping table below:
Application under examination
U.S. Patent 11166119
1. A distribution system is configured to; acquire a biological information of a wearer and a wearing state of the auditory wearable device worn by the wearer from the auditory wearable device, identify the wearer who delivers the audio information based on the biometric information, form a sound field of the audio information to be distributed to the wearer based on the biological information and the wearing state, and distribute the audio information in which the sound field is formed to the auditory wearable device.
1. (original): An auditory wearable device management system for distributing audio information from one or more information sound sources to an auditory wearable device worn by each wearer constituting a collection of people and acting collectively, the auditory wearable device management system comprising: a wearing information holding unit configured to associate the wearer with a wearing status of the auditory wearable device worn by the wearer as wearing information; an audio information distribution control unit configured to output distribution control information for designating the wearer, the wearer being a distribution destination of the audio information from each of the one or more information sound sources; and a wearer sound field forming unit configured to form a sound field from the audio information from the information sound source directed to the wearer and process the audio information in a form enabling the wearer to identify the audio information according to the distribution destination of the audio information of the information sound source acquired based on the distribution control information and the wearing status of the auditory wearable device worn by the wearer acquired based on the wearing information.
11. (new): The auditory wearable device management system according to Claim 1, wherein the wearer sound field forming unit is further configured to process the audio information in the form enabling the wearer to identify the audio information based on biological information of the wearer collected by the auditory wearable device.
2. The distribution system according to Claim 1, wherein determine whether the wearer is wearing the auditory wearable device on both of his/her ears or on a single ear based on the wearing state, when it is determined that the wearer is wearing the auditory wearable device both of on his/her ears, form the sound field from the audio information and process the audio information in such a way that the audio information is localized at different positions, as viewed from the wearer, by a difference in volume levels given to both of his/her ears, and then output the processed audio information as audio information for a right ear and the processed audio information for a left ear, and when it is determined that the wearer is wearing the auditory wearable device on the single ear, form the sound field and process the audio information using a frequency or the volume level, and then output the processed audio information as audio information for the single ear.
3. (original): The auditory wearable device management system according to Claim 1, wherein when the wearer sound field forming unit forms the sound field from the audio information from the information sound source and processes the audio information, the wearer sound field forming unit is configured to: determine whether the wearer is wearing the auditory wearable device on both of his/her ears or on a single ear based on the wearing information, when it is determined that the wearer is wearing the auditory wearable device both of on his/her ears, form the sound field from the audio information and process the audio information in such a way that the audio information from the information sound source is localized at different positions, as viewed from the wearer, by a difference in volume levels, given to both of his/her ears, and then output the processed audio information as audio information for a right ear and the processed audio information for a left ear, and when it is determined that the wearer is wearing the auditory wearable device on the single ear, form the sound field from the audio information and process the audio information mainly using a frequency and the volume level in order to determine the information sound source, and then output the processed audio information as audio information for the single ear.
3. The distribution system according to Claim 1, wherein, one of the wearers, all the wearers in common, or all members are selected as distribution destination of the audio information.
1. (original): An auditory wearable device management system for distributing audio information from one or more information sound sources to an auditory wearable device worn by each wearer constituting a collection of people and acting collectively, the auditory wearable device management system comprising: a wearing information holding unit configured to associate the wearer with a wearing status of the auditory wearable device worn by the wearer as wearing information; an audio information distribution control unit configured to output distribution control information for designating the wearer, the wearer being a distribution destination of the audio information from each of the one or more information sound sources; and a wearer sound field forming unit configured to form a sound field from the audio information from the information sound source directed to the wearer and process the audio information in a form enabling the wearer to identify the audio information according to the distribution destination of the audio information of the information sound source acquired based on the distribution control information and the wearing status of the auditory wearable device worn by the wearer acquired based on the wearing information.
4. The distribution system according to Claim 1, wherein the information sound source of the audio information includes a guidance sound source configured to use the audio information accompanied by absolute position information for guidance and an information sound source configured to use the audio information not accompanied by the absolute position information, wherein the guidance sound source is configured to fix a position where the guidance sound source is arranged, and set and register the fixed position as an attribute of the information sound source in advance, and the information sound source can be arranged at a specified position, and the specified arranged position is set and registered as an attribute of the information sound source.
7. (original): The auditory wearable device management system according to Claim 1, further comprising: as the information sound source, a guidance sound source configured to use the audio information accompanied by absolute position information for guidance and an information sound source configured to use the audio information not accompanied by the absolute position information, wherein the guidance sound source is configured to fix a position where the guidance sound source is arranged, and set and register the fixed position as an attribute of the information sound source in advance, and the information sound source can be arranged at a specified position, and the specified arranged position is set and registered as an attribute of the information sound source.


Regarding claims 5 and 6, claims are rejected for being the method and non-transitory computer readable media respectively that when performed and or executed perform at least the same functions and comprise at least the same elements comprised in the device of rejected claim 1 (see rejection of claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomez (US 20160205488 A1) hereinafter Gomez in view of Brown et al. (US 20100020998 A1) hereinafter Brown.
Regarding claim 1, Gomez teaches A distribution system (combination of “Central Server 102” and “User Devices 104a to 104n in Fig. 1), Gomez further teaches the system further comprising form a sound field of the audio information to be distributed to the wearer based on the biological information and the wearing state, Gomez further teaches the device further comprising distribute the audio information in which the sound field is formed to the auditory wearable device (“The soundscape controller 302c comprises any suitable combination of hardware and/or software to disseminate custom soundscapes to the user devices 104 through the transmitter 302e according to soundscape profiles 302f” in ¶[0039] and “the soundscape controller 302c maintains a separate queue implementation for each user wherein the contents of a queue may depend on the corresponding user's location or other state information.” in ¶[0040]), Gomez does not specifically disclose the system further comprising acquire a biological information of a wearer (“The biometric indicia may be used to identify the user 102, or a portion thereof” in ¶[0087]) and a wearing state of the auditory wearable device worn by the wearer from the auditory wearable device (“strain gauges or strain sensors may be embedded within the wearable device 104 and may be configured to provide information indicating that at least a portion of the wearable device 104 has been stretched or displaced such that the wearable device 104 may have been donned or doffed.” in ¶[0056]), identify the wearer who delivers the audio information based on the biometric information however,
Since it is known in the art as evidenced by Baldwin for a system to further comprise acquire a biological information of a wearer (“In some implementations the wearable device 104 may be used to generate biometric data 336.” in ¶[0087]) and a wearing state of the auditory wearable device worn by the wearer from the auditory wearable device (“strain gauges or strain sensors may be embedded within the wearable device 104 and may be configured to provide information indicating that at least a portion of the wearable device 104 has been stretched or displaced such that the wearable device 104 may have been donned or doffed.” in ¶[0056]), identify the wearer who delivers the audio information based on the biometric information (“The biometric indicia may be used to identify the user 102, or a portion thereof” in ¶[0087]),
On ordinary skilled in the art would be motivated to modify the invention of Gomez with the teachings of Baldwin for the benefit of improving the accuracy of the system of Gomez, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Gomez with Baldwin.
Regarding claims 5, and 6, claims are rejected for being the method and non-transitory computer readable medium respectively comprising at least the same elements and performing at least the same steps performed by the system of rejected claim 1 (see rejection of claim 1 above).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654